Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-19-2004

USA v. Williams
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-4360




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Williams" (2004). 2004 Decisions. Paper 927.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/927


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                                  NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                 ____________

                                                   02-4360
                                                ____________

                                    UNITED STATES OF AMERICA

                                                        v.

                                          ARTHUR WILLIAMS,
                                                     Appellant
                                             ___________

                           On Appeal from the United States District Court
                              For the Eastern District of Pennsylvania
                                   (D.C. Criminal No. 00-361-3)
                               District Judge: Hon. Stewart Dalzell
                                           ___________

                          Submitted Under Third Circuit LAR 34.1(a) (1993)
                                        December 2, 2003

                  Before: SLOVITER, ALITO and FRIEDMAN,* Circuit Judges

                                          (Filed: March 19, 2004)

                                        OPINION OF THE COURT

FRIEDMAN, Circuit Judge.

           This is an appeal by Arthur Williams from his conviction and sentence, entered on

his guilty pleas to two counts of armed bank robbery and two counts of brandishing a

firearm during a crime of violence. His appellate counsel has filed a so-called Anders

brief, in which she concluded that there are no non-frivolous issues on appeal. We agree,



*
    Daniel M. Friedman, United States Senior Circuit Judge for the Federal Circuit, sitting by designation.

                                                                   1
and therefore affirm the conviction and sentence and also grant her motion to withdraw as

appellate counsel.

                                             I

       Williams and three others were indicted in the United States District Court for the

Eastern District of Pennsylvania on two counts of armed bank robbery, in violation of 18

U.S.C. § 2113(d), and two counts of brandishing a firearm during a crime of violence, in

violation of 18 U.S.C. § 924(c). The indictment related to two bank robberies in the city

of Philadelphia.

       Three days before the scheduled trial date and at the opening of a hearing on

defense motions, Williams announced that he wished to plead guilty. The plea was a so-

called “open” one, i.e., without prior negotiation with the government. Williams was

represented by counsel at the plea and subsequent sentencing hearings.

       Before accepting the plea, the district court conducted the allocution required by

Federal Rule of Criminal Procedure 11. After questioning W illiams at length, the court

found that the guilty plea was voluntary, that it had “an ample factual basis,” that

Williams understood “the charges, his legal rights, the maximum possible penalties, as

well as the mandatory minimum penalties” and that he also understood “he waive[d] his

right to a trial when [the court] accept[ed] his Plea.” At a subsequent sentencing hearing,

at which the same lawyer represented him, Williams was sentenced to 447 months

imprisonment.

       Subsequently Williams, acting pro se, filed a petition under 28 U.S.C. § 2255

challenging his sentence on four grounds, including ineffective assistance of counsel.

                                                     2
New counsel was appointed, and after an evidentiary hearing the district court (the same

judge who had conducted the prior proceedings) rejected Williams’ challenges to his

sentence.   The court found, however, that Williams had instructed counsel to appeal

(which counsel had not done), and granted § 2255 relief to the extent of providing a

further appeal period.

       The same counsel who had represented Williams in the § 2255 proceedings was

appointed to represent him on his appeal. As indicated, she filed an Anders brief in which

she stated that “after a conscientious examination of the record, [she could] find no non-

frivolous issues for appeal.”

                                             II

       In Anders v. California, the Supreme Court stated that an appellate counsel who

“finds his case to be wholly frivolous, after a conscientious examination of it, . . . should

so advise the court and request permission to withdraw. That request must, however, be

accompanied by a brief referring to anything in the record that might arguably support the

appeal.” 386 U.S. 738, 744 (1967). Appellate counsel in this case carefully followed

those requirements in the Anders brief she submitted. The brief discussed the effect of a

guilty plea and the standards governing the validity of such a plea. The brief cited the

transcript of the plea hearing showing that the district court had complied with the

requirements of Rule 11. Finally, the brief considered various aspects of “the legality of

the sentence.” The brief showed that appellate counsel searched the record for possible

grounds for appeal, and convincingly explained why counsel had been unable to find any

“non-frivolous issues for appeal.”

                                                       3
       Anders further stated that upon the filing of the Anders brief, “the court – not

counsel – then proceeds, after a full examination of all the proceedings, to decide whether

the case is wholly frivolous.” Id. We have examined the record and considered possible

grounds for appeal and have concluded that this appeal is wholly frivolous.

       Finally, Anders requires that “[a] copy of counsel’s brief should be furnished the

indigent and time allowed him to raise any points that he chooses.” Id. In response to the

Anders brief, Williams filed documents in which he made another argument in support of

his claim of ineffective assistance of counsel. He stated that his prior counsel had told

him that he faced a maximum sentence of life imprisonment if convicted on the gun

brandishing charge; that concern about such a sentence was a significant factor in

inducing him to plead guilty; and that his attorney’s legal advice was incorrect because

under the pertinent statute he could not have been sentenced to life imprisonment.

       Section 924(c) of Title 18, under which the gun-brandishing charge to which he

pleaded guilty was laid, provides for various sentences depending upon the type of

weapon involved, the way in which it was used, and whether the defendant had a prior

conviction under the provision.        The minimum sentences range from 5 years

imprisonment to life imprisonment, and the maximum sentence is life imprisonment,

regardless of what subsection the defendant is sentenced under. United States v. Pounds,

230 F.3d 1317, 1319 (11th Cir. 2000). Williams contends that under these provisions the

particular gun brandishing offense for which he was convicted could not have resulted in

a life imprisonment sentence.



                                                     4
       On the record before us, we cannot say that if Williams had been tried and

convicted on the gun brandishing charge, he would not have faced life imprisonment. He

was not denied effective assistance of counsel by his lawyer’s advice that he faced such a

sentence if he went to trial.

       Accordingly, we affirm Williams’ conviction and sentence under his guilty plea,

and will grant counsel’s motion to withdraw as appellate counsel.




                                                     5